Title: Thomas Jefferson to Mathew Carey, 22 November 1818
From: Jefferson, Thomas
To: Carey, Mathew


          
            Sir
            Monticello
Nov. 22. 18.
          
          The reverend mr Weems called on me a few days ago on the subject of your letter of Oct. 6. and recieved the same answer which I had given to yourself in mine of the 25th   in the course of our conversation however I mentioned to him that there was indeed a history of England which, could we get it reprinted, I would risk the presumption of inviting the attention of readers to it, meaning the history published by Baxter, one of the whigs prosecuted at the same time with Horne Tooke, and discharged on the verdict rendered in favor of Tooke. it’s particular character requires explanation.
          We all know the high estimation in which Hume’s history of England is held in that and this country. the charms of it’s stile and selection of it’s matter, had it but candor and freedom from political bias, would make it the most perfect sample of fine history  which has ever flowed from the pen of man; not meaning to except even the most approved models of antiquity. it was a great misfortune for the world that he wrote this history backwards. he began with that of the Stuarts, and at that time probably meant to give no other. being his first exhibition in that line, it was to establish his character, and he bestowed on it all the powers & polish of his acute mind & fine taste. like other writers he was disposed to magnify his heroes the merits of his heroes, and that disposition was whetted perhaps by the pride of country, and a desire to raise it into that degree of respect which it had well merited by it’s eminence in science, but had not as yet obtained from the sister country kingdom. from these, or other, motives he gave to his history the aspect of an apology, or rather a justification of the his countrymen the Stuarts. their good deeds were displayed, their bad ones disguised or explained away, or altogether suppressed where they admitted no palliation, and a constant vein of fine ridicule was employed to disparage the patriots who opposed their usurpations, and vindicated the freedom and rights of their country. the success of this work induced him to go back to the history of the Tudors, and having now taken his side as the apologist of arbitrary power in England, the new work was to be made a support for the old. accordingly all the arbitrary acts of the Tudor sovereigns were industriously selected and displayed, as regular exercises of constitutional authority, and the resistance to them assumes the hue of factious opposition. he then went back the last step, and undertook to fill up the chasm from the Roman invasion to the accession of the Tudors, making this, as the second work, still a justification of the first; and, of the whole, a continued advocation of the heresy that, by the English constitution, the powers of the monarch were every thing, and the rights of the people nothing: a heresy into which he probably would not have fallen had he begun his history at the beginning. yet so fascinating is every part of his work, and really so valuable it’s candid parts, that it will be read, and is read by every student, on his entrance into English history: and the young reader who can lay down Hume, under any impression favorable to English liberty, must have a mind of extraordinary vigor and self possession.   used now as the elementary & standard book of English history, the whig spirit of that country has been compleatly sapped by it, has nearly disappeared, and toryism become the general creed of the nation. what the patriots of the last age dreaded & deprecated from a standing army, and what could not have been atchieved for the crown by any standing army, but with torrents of blood, one man, by the magic of his pen, has effected covertly, insensibly, peaceably; and has made voluntary converts of the best men of the present age to the parricide opinions of the worst of the last. whether oppressive taxation is not now reviving the feelings of liberty which Hume had lulled to rest, is a question which we cannot at this distance decide.
          As the knolege of our own history must be based on that of England, so here, as there, Hume furnishes that basis: and here, as there, the young reader will retain a bias unfavorable to, what that has prepared him to consider as, the factious freedom of the people: and when, from a student, he becomes a statesman, he will become also the tory of our constitution, disposed to monarchise the government, by strengthening the Executive, and weakening the popular branch, and by drawing the municipal administration of the states into the vortex of the general authority.   as it is quite impracticable to put down such a book as this, we can only sheathe it’s poison by some antidote. this is to be attempted in two ways. reprint Hume with the text entire, and in collateral columns, or in Notes, place the Antidotes of it’s disguises, it’s misrepresentations, it’s concealments, it’s sophisms, and ironies, by confronting with them authentic truths from Fox, Ludlow, McCaulay, Rapin and other honest writers. this would make a work of great volume, and would require for it’s execution profound judgment and learning in English history. the 2d method is that which Baxter has adopted. he gives you the text of Hume, purely and verbally, till he comes to some misrepresentation or omission, some sophism or sarcasm, meant to pervert the truth; he then alters the text silently, makes it what truth and candor say it should be, and resumes the original text again, as soon as it becomes innocent, without having warned you of your rescue from misguidance. and these corrections are so cautiously introduced that you are rarely sensible of the ch momentary change of your guide. you go on reading true history as if Hume himself had given it. it is unfortunate, I think, that Baxter has also abridged the work; not by alterations of text but by omitting wholly such transactions and incidents as he supposed had become less interesting to ordinary readers than they were in Hume’s day. this brings indeed the work within more moderate compass, accomodated perhaps to the time and taste of the greater bulk of readers; yet for those who aim at a thoro’ knolege of that history, it would have been more desirable to have the entire work corrected in the same way. but we must now take it as it is; and, by reprinting it, place in the hands of our students an elementary history which may strengthen instead of weakening their affections to the republican principles of their own country and it’s constitution. I say we should reprint it; because so deeply rooted is Humism in England, that I believe this corrective has never gone to a 2d edition. it still remains, as at first in the form of a ponderous 4to of close print, which will probably make 3. or 4. vols 8vo
          After bringing the history down to where Hume leaves it, Baxter has continued it thro the intermediate time to the early part of the French revolution. but as he had no remarkable talent for good writing, the value of this part of his work is merely as a Chronicle.
          On the whole, my opinion is that in reprinting this work, you will deserve well of our country; and, if you think that my presumption in giving an opinion as to a book worth the attention of our historical students will recieve their pardon from the motives on which it is risked, you are free to use this letter in justification of the opinions it professes; and with every wish for the publication of the work, and it’s salutary effect on the minds of our youth, I salute you with sentiments of great esteem & respect.
          Th: Jefferson
         